Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Priority
3.    Applicant claims domestic priority under 35 USC 119a-d to Korean application filed on 11/16/2018.

Information Disclosure Statement
4.    The information disclosure statement (IDS) submitted on 10/16/2019,
the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
5.    Applicant’s Oath was filed on 10/16/2019.

Drawings
6.    Applicant’s drawings filed on 10/16/2019 has been inspected and is in compliance with MPEP 608.01.

Specification
7. Applicant’s specification filed on 10/16/2019 has been inspected and is in compliance with MPEP 608.02.

Claim Objections
8.    NO objections warranted at initial time of filing for patent.

EXAMINER'S AMENDMENT
9.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
10.    Authorization for this examiner’s amendment was given in an interview with William Curry on 10/16/2019.

The application has been amended as follows:
1. (Currently Amended) An apparatus for generating secret information on the basis of a ring oscillator, the apparatus comprising:
multiple hardware physically unclonable function (PUF) configured to generate PUF information 
a phase checking unit  configured to 
cross-check phases for ,  and 
detect a phase of a clock signal generated through each of the at least one ring oscillator cell; and
a secret key generation unit configured to output secret key information based on a result of comparing the multiple phases received from the phase checking unit;
 	wherein the at least one ring oscillator cell comprises: a flip-flop element configured to receive an oscillator enable signal and a system clock signal;
an AND gate;
an odd number of inverter cells connected to an output terminal of the
AND gate in series; and
a divider configured to divide a clock of a last inverter cell of the odd
number of inverter cells by two,
wherein an output of the flip-flop element is connected to a first input of
the AND gate, and
an output of the last inverter cell is connected to a second input of the
AND gate; and
wherein the phase checking unit and the secret key generating unit are
integrated in a hardware component.

2. (Currently Amended) The apparatus of claim 1, wherein the multiple
PUF information generation units comprise:
configured to generate first PUF information; and a second PUF information generation unit including the at least one ring oscillator cell and configured configured to generate to generate second PUF information.

3.    (Canceled)

4.    (Currently Amended) The apparatus of claim 1, wherein the phase checking unit is configured to receive the multiple pieces of the PUF information to detects a phase between the reference signal and the target signal for outputting.

5. (Currently Amended) The apparatus of claim 2, wherein the phase checking unit comprises:
a first phase processing unit configured to receive the first PUF information output from the first PUF information generation unit as a target signal,receive the second PUF information output from the second PUF information generation unit as a reference signal, and detect
a second phase processing unit configured to receive the first PUF information output from the first PUF information generation unit as a reference signal, receive the second PUF information output from the second PUF 

6.    (Currently Amended) The apparatus of claim 1, wherein the secret key generation unit comprises:
multiple counters configured to count the multiple phases 
a comparator configured to compare output values of the multiple counters.

7.    (Currently Amended) The apparatus of claim 5, wherein the secret key generation unit comprises:
a first counter configured to count a first phase value output from a the first phase processing unit;
a second counter 
a comparator configured to compare outputs of the first and the second counters.

8. (Currently Amended) A method of generating secret information on the basis of a ring oscillator, the method comprising:
hardware physically unclonable function (PUF) information generation units each including at least one ring oscillator cell, PUF information;
checking, by a phase checking unit, phases for 
detecting a phase of a clock signal generated through each ring oscillator
cell; and
generating, by a secret key generation unit, secret key information by comparing values that result from counting 
wherein the at least one ring oscillator cell comprises: a flip-flop element configured to receive an oscillator enable signal and a system clock signal;
an AND gate;
an odd number of inverter cells connected to an output terminal of the
AND gate in series; and
a divider configured to divide a clock of a last inverter cell of the odd
number of inverter cells by two.
wherein an output of the flip-flop element is connected to a first input of
the AND gate, and
an output of the last inverter cell is connected to a second input of the AND gate; and wherein the phase checking unit and the secret key generating
unit are integrated in a hardware component.

generating first PUF information by using the at least one ring oscillator cell; and generating second PUF information by using the at least one ring oscillator cell.

10.    (Currently Amended) The method of claim 8, wherein the checking of the phases comprises:
receiving the multiple pieces of the PUF information 

11.    (Currently Amended) The method of claim 8, wherein the generating of the secret key information comprises:
counting the multiple phases 
generating the secret key information by comparing 

Reasons for Allowance
11. Claims 1, 2, and 4-11 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20150163211 discloses on paragraph 0014 “FIG.

generated intrinsic ID may be, for example, a digital binary vector generated such as [0010100001111 . . . 1101].”

U.S. Publication No. 20160156476 discloses on paragraph 0009 “Each of the PUF cells may include at least one of a PUF cell based on a transistor threshold voltage, an arbiter-based PUF cell, a ring-oscillator-based PUF cell, a memory-based PUF cell, and a thermal- or laser-reconfigurable PUF cell.” Paragraph 0011 “The bit coding table may include a PUF output value for each of the PUF cells, a key value based on a Flamming 

U.S. Publication No. 20150067895 discloses on paragraph 0130
“Referring to FIG. 28, a security device lOOj may include a random signal generator RSG and a validity detecting unit VD. The random signal generator RSG may be configured to generate a digital random signal. For example, the random signal generator RSG may include at least one of an SRAM PUF, a ring oscillator PUF, a butterfly PUF, a flip-flop PUF, and an arbiter PUF. In addition, the random signal generator RSG may include the configurations (for example, the entropy source unit, the first combination unit, and the digitizing unit) illustrated and described in the above-described embodiments, hereinafter, redundant description of the embodiment will be omitted.” Paragraph 0135 “The first storage unit SU1 may be configured to receive the digital random signal as a first clock signal and to output data in response to the first clock signal. To be specific, when a transition signal of the digital random signal from the first state (for example, the low state or the logic '0') to the second state (for example, the high state or the logic '1') is applied to a clock signal input terminal of the first storage unit SU1, the first storage unit SU1 may output stored data.”

U.S. Publication No. 20130082733 discloses on paragraph 0110 “The bit generator 400 receives an input signal 405 as a selection signal based on which two clocks are selected from among N clocks. If all the N delay routes are outputted at every boundary between each device, it is a waste of input/output pins in the devices.” Para 0111 “Therefore, the selection circuit 404 is employed to select one of the delay routes (ring oscillators) at a time and generates a clock corresponding to the selected delay route.” Para 0125 “Note that the bit generator 200 of FIG. 4 is configured with a single PUF circuit disposed in a single device, which is different from the bit generator 400 of FIG. 3.”

U.S. Publication No. 20160330023 discloses 0043 “Then, according to clock timings set externally, the ring oscillator 3 distributes 0 and 1 in a stochastically random manner, and operates as the principal component of the random number generating circuit 1. As illustrated in FIG. 3, from the time at which the ID generating system is switched ON up to the time at which random numbers having sufficient entropy are generated, the ring oscillator 3 requires a proportionate period of time. That is, if it is assumed that the ID generating system is switched ON at a timing tO, then random numbers having sufficient entropy are generated from a timing tl after the elapse of a proportionate period of time. This "proportionate period of time" is, for example, the period of time equivalent to 100 clocks. After the elapse of a sufficient period of time (after the timing tl), the random 

U.S. Publication No. 20140201851 discloses on paragraph 0014
“Another feature provides an electronic device that comprises a Physical Unclonable Function ( PUF) circuit, and a processing circuit communicatively coupled to the PUF circuit, the processing circuit adapted to obtain a first set of output bits from the PUF circuit by operating the PUF circuit at a first supply voltage level and/or first frequency, change at least one of the first supply voltage level to a second supply voltage level and/or the first frequency to a second frequency, the second supply voltage level different than the first supply voltage level and the second frequency different than the first frequency, obtain a second set of output bits by operating the PUF circuit at the second supply voltage level and/or the second frequency, the second set of output bits at least in part different than the first set of output bits, and generate secure data using at least a portion of the first set of output bits and at least a portion of the second set of output bits. According to one aspect, the processing circuit is further adapted to
obtain the first set of output bits and the second set of output bits in response to a same input challenge to the PUF circuit. According to another aspect, a circuit area occupied by the PUF circuit is reduced by varying at least one of an input supply voltage of the PUF circuit and/or an input frequency of the PUF circuit. According to yet another aspect the PUF circuit is a ring oscillator based PUF circuit, and the processing circuit is further adapted to select at least a pair of ring oscillators from a plurality of ring 

U.S. Publication No. 20140185795 discloses on paragraph 0025
“Encryption unit 170 may also include physically unclonable function ( PUF) circuit 176 and PUF key generator 178. PUF circuit 176 may include any number of PUF cells to provide a unique, repeatable, and unpredictable value for PUF key generator 178 to use to generate one or more PUF key(s) 179. For example, PUF circuit 176 may take advantage of variations in 1C process parameters such as dopant concentrations and line widths, which may manifest themselves as differences in timing behavior between instances of the same circuit on different ICs. Therefore, each instance of a PUF circuit may provide a unique, repeatable, and unpredictable response when measured or challenged, and cloning or creating a physical copy of an instance of a PUF circuit is difficult. Any type of PUF may be used in PUF circuit 176, including but not limited to an arbiter PUF,a ring oscillator PUF, a static random access memory (SRAM) PUF, and a D-type flip-flop PUF. For example, an SRAM PUF is based on the four-cross coupled transistors of an SRAM cell, which assumes one of two stable states after power-up based on any slight mismatches among the four transistors. The mismatches are the result of variations in the fabrication process, so the power-up state for a single instance of an 

The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1, 2, and 4-11 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
Although the prior art discloses PUF, with one ring oscillator cell and generating secret key, no one or two references anticipates or obviously suggest cross-check phases for multiple pieces of the PUF information that are output from the multiple PUF information generation units, respectively, and detect a phase of a clock signal generated through each of the at least one ring oscillator cell.
Furthermore, a secret key generation unit configured to output secret key information based on a result of comparing multiple phases received from the phase checking unit, wherein the at least one ring oscillator cell comprises: a flip-flop element configured to receive an oscillator enable signal and a system clock signal, an AND gate, an odd number of inverter cells connected to an output terminal of the AND gate in series and a divider configured to divide a clock of a last inverter cell of the odd number of inverter cells by two.
Lastly, wherein an output of the flip-flop element is connected to a first input of the AND gate, an output of the last inverter cell is connected to a second input of the AND gate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY S GRACIA/Primary Examiner, Art Unit 2491